        CASE 0:20-cv-01212-DWF-HB Doc. 24 Filed 09/30/20 Page 1 of 12




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Jason Lewis, an individual,                                   Civil No. 20-1212 (DWF/HB)
Jason Lewis for Senate, a Minnesota
Non-profit corporation,

                     Plaintiffs,

v.                                                           MEMORANDUM OPINION
                                                                     AND ORDER

Timothy J. Walz, in his official
capacity as Governor of the
State of Minnesota,

                     Defendant.


Charles R. Shreffler, Jr., Esq., Shreffler Law, Ltd., and Justin R. Clark, Esq., Elections
LLC, counsel for Plaintiffs.

Elizabeth C. Kramer, Jacob D. Campion, and Janine Wetzel Kimble, Office of Minnesota
Attorney General.


                                    INTRODUCTION

       This matter is before the Court on Defendant Governor Timothy J. Walz’s

(“Defendant” or “Governor Walz”) Motion to Dismiss. (Doc. No. 12.) For the reasons

set forth below, the Court grants the motion.

                                     BACKGROUND

       Plaintiffs are a U.S. Senate candidate and a non-profit corporation and the

principal campaign committee supporting Jason Lewis’ election to the U.S. Senate

(“Plaintiffs”). (Doc. No. 1 (“Compl.”) ¶¶ 7, 8.) On May 20, 2020, Plaintiffs filed the
        CASE 0:20-cv-01212-DWF-HB Doc. 24 Filed 09/30/20 Page 2 of 12




present action against Governor Walz in his official capacity based on alleged injuries

arising from asserted violations of the Fourth and Fourteenth Amendments. Plaintiffs

claim that their injuries stem from certain executive orders pertaining to the COVID-19

pandemic that allegedly restrict their ability to travel and effectively campaign in the run

up to the 2020 United States Congressional Election.

       COVID-19 is an infectious disease caused by a newly discovered coronavirus that

spreads primarily (and easily) from person-to-person contact through respiratory

transmission. (Doc. No. 16 (“Kramer Decl.”) ¶¶ 5, 12, Exs. 2, 9.) At this time, there is

no known vaccine. (Id.) As of June 11, 2020, 29,315 Minnesotans had tested positive

for COVID-19 and 1,249 have died. (Id. ¶ 4.) As of September 27, 2020, the virus has

infected over 7,000,000 people and caused over 200,000 deaths nationwide. See

https://covid.cdc.gov/covid-data-tracker/#cases_casesinlast7days. In Minnesota, the

virus has infected over 95,000 people and caused over 2,000 deaths. Id.

       On March 13, 2020, President Trump declared a national emergency related to the

outbreak of COVID-19. (Kramer Decl. ¶ 9, Ex. 6.) That same day, Governor Walz

issued Executive Order 20-01 and declared a peacetime emergency in response to the

COVID-19 pandemic. (Id. ¶ 11, Ex. 8.) The order “encourage[d] individual Minnesotans

to help protect all Minnesotans by continuing their individual prevention efforts such as

staying home when feeling sick, frequently washing their hands, and monitoring

information about COVID-19” and “urge[d] and advise[d] Minnesotans to follow MDH

guidance regarding hygiene, public gatherings, social distancing, and healthcare use.” Id.




                                              2
        CASE 0:20-cv-01212-DWF-HB Doc. 24 Filed 09/30/20 Page 3 of 12




       Governor Walz has continued to issue emergency executive orders in an effort to

slow the spread of COVID-19, protect the capacity of the state’s medical system, and to

ensure the continued operation of critical sectors to protect the public’s access to

necessary services and supplies. See Emergency Executive Orders 20-02 through 20-63,

20-66, 20-70, and 20-73 through 20-74. (See

https://www.leg.state.mn.us/lrl/execorders/eoresults?gov=44.) Governor Walz also

issued temporary stay-at-home orders, which are at issue in this case, and which have

since expired or been rescinded.

       For example, recognizing that limiting contact between people is the most

effective way to slow the spread of COVID-19 (Kramer Decl. ¶ 12, Ex. 9), on March 25,

2020, Governor Walz issued Executive Order 20-20, directing Minnesotans to stay at

home except to engage in certain exempted activities and critical sector work. (Id. ¶ 13,

Ex. 10.) This order allowed for intrastate travel to and from exempted activities and all

“travel into and out of Minnesota.” (Id.) Political campaign activities were not exempt

or designated “essential.” (Id.) Violations were enforceable by “a fine not to exceed

$1,000 or by imprisonment for not more than 90 days.” (Id.)

       On April 8, 2020, Governor Walz issued Executive Order 20-33, which rescinded

Executive Oder 20-20, but retained the stay-at-home provisions relevant to the present

action. (Id. ¶ 14, Ex. 11.) In particular, the order adopted the then-current version of

federal guidance on critical sectors, clarified certain categories of exempt workers, and

modified penalties for violations of the order. (Id.) The order encouraged Minnesotans




                                              3
         CASE 0:20-cv-01212-DWF-HB Doc. 24 Filed 09/30/20 Page 4 of 12




to stay close to home and strongly discouraged unnecessary travel, but again, allowed for

“travel into and out of Minnesota.” (Id.)

        On April 30, Governor Walz issued a modified stay-at-home order, Executive

Order 20-48, rescinding Executive Order 20-33. (Id. ¶ 17, Ex. 14.) Executive Order 20-

48 (see also 20-38 and 20-40) permitted non-critical manufacturing and office employees

to return to work under specific conditions and allowed additional outdoor recreation

activities that could be performed under conditions specified by MDH and the Minnesota

Department of Natural Resources. (Id. ¶¶ 15-17, Exs. 12-14.) These orders continued to

allow “travel into and out of Minnesota.” (Id.)

        On May 13, 2020, Governor Walz issued Executive Order 20-56, which rescinded

the stay-at-home order and prohibited gatherings of more than ten individuals unless the

individuals were in their vehicles. (Id. ¶ 18, Ex. 15.) The order took effect on May 18,

2020.

        Since Plaintiffs filed the present action, Governor Walz replaced Executive

Order 20-56 with Executive Order 20-63. (Id. ¶ 19, Ex. 16.) On June 5, 2020, Executive

Order 20-74 replaced Executive Order 20-63, permitting outdoor gatherings of up to 25

people. (Id. ¶ 20, Ex. 17.) The order took effect on June 10, 2020. Willful violations of

the order were punishable “by a fine not to exceed $1,000 or by imprisonment for not

more than 90 days.” Id. Since the expiration of the stay-at-home order on May 18, 2020,

unnecessary travel is discouraged but not prohibited. (Id., Exs. 15, 16, 17.) Presently,

gatherings in private homes remain subject to the social gathering limits of Executive

Order 20-74—10-person limit indoors and 25-person limit outdoors.


                                             4
        CASE 0:20-cv-01212-DWF-HB Doc. 24 Filed 09/30/20 Page 5 of 12




https://www.health.state.mn.us/diseases/coronavirus/safeevents.pdf. In event spaces and

venues, the limitation on capacity for both indoor and outdoor gatherings is no more than

25% capacity up to 250 persons, so long as social distancing is maintained. Id.

                                      DISCUSSION

       Defendant moves to dismiss Plaintiffs’ complaint for failure to state a claim under

Federal Rule of Civil Procedure 12(b)(6). In deciding a motion to dismiss under

Rule 12(b)(6), a court assumes all facts in the complaint to be true and construes all

reasonable inferences from those facts in the light most favorable to the complainant.

Morton v. Becker, 793 F.2d 185, 187 (8th Cir. 1986). In doing so, however, a court need

not accept as true wholly conclusory allegations, Hanten v. Sch. Dist. of Riverview

Gardens, 183 F.3d 799, 805 (8th Cir. 1999), or legal conclusions drawn by the pleader

from the facts alleged, Westcott v. City of Omaha, 901 F.2d 1486, 1488 (8th Cir. 1990).

A court deciding a motion to dismiss may consider the complaint, matters of public

record, orders, materials embraced by the complaint, and exhibits attached to the

complaint. See Porous Media Corp. v. Pall Corp., 186 F.3d 1077, 1079 (8th Cir. 1999).

       To survive a motion to dismiss, a complaint must contain “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). Although a complaint need not contain “detailed factual allegations,” it must

contain facts with enough specificity “to raise a right to relief above the speculative

level.” Id. at 555. As the Supreme Court reiterated, “[t]hreadbare recitals of the elements

of a cause of action, supported by mere conclusory statements,” will not pass muster

under Twombly. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S.


                                              5
         CASE 0:20-cv-01212-DWF-HB Doc. 24 Filed 09/30/20 Page 6 of 12




at 555). In sum, this standard “calls for enough fact[s] to raise a reasonable expectation

that discovery will reveal evidence of [the claim].” Twombly, 550 U.S. at 556.

       In the Complaint, Plaintiffs allege that Governor Walz’s executive orders create an

unconstitutional ban on travel and violate the Equal Protection Clause of the Fourteenth

Amendment. Defendant moves to dismiss Plaintiffs’ claims on various justiciability

grounds as well as on the merits of the claims themselves. More specifically, Defendant

argues that Plaintiffs fail to state a claim for plausible relief and do not allege a

constitutional injury sufficient to overcome the high burden for challenging an

emergency order issued during a public health crisis. In addition, Defendant argues that

Plaintiffs’ claims are moot, Governor Walz is entitled to Eleventh Amendment immunity,

and Plaintiffs lack standing.

       In Counts One and Two, Plaintiffs allege that Governor Walz is violating their

constitutional right to travel.1 Plaintiffs argue that the Governor’s emergency executive

orders restrict the travel of individuals by limiting the size of both indoor and outdoor


1
       While not entirely clear in the Complaint, Plaintiffs appear to challenge the
Governor’s Executive Orders 20-20 and 20-56, both of which have expired or been
rescinded. (Compl. ¶¶ 12, 14.) Plaintiffs refer to the Governor’s emergency executive
orders as “Travel Ban Orders” and take issue with the orders’ stay-at-home provisions
and size limitations on gatherings. Plaintiffs assert that “[s]ome form of these orders
remain in force today and limit Plaintiffs’ ability to travel, and particularly limit their first
amendment right to campaign for office.” (Doc. No. 19 at 2.) Executive Order 20-74
banned indoor gatherings larger than ten (10) individuals and outdoor gatherings larger
than twenty-five (25) individuals. (Kramer Decl. ¶ 20, Ex. 17.) As noted above, the
current limitations on gatherings in event spaces and venues, both indoor and outdoor, are
no more than 25% capacity up to 250 persons, so long as social distancing can be
maintained. Plaintiffs appear to argue that any size limitation is unconstitutional.



                                               6
         CASE 0:20-cv-01212-DWF-HB Doc. 24 Filed 09/30/20 Page 7 of 12




gatherings. Specifically, Plaintiffs argue that the orders restrict their right to travel to a

specific location within Minnesota to exercise their First Amendment rights.2

       Defendant moves to dismiss Plaintiffs’ right to travel claims, arguing that: the

right to travel is not being infringed by any current executive order; the Complaint does

not plausibly allege any infringement on the right to travel; any travel claims asserted on

behalf of Jason Lewis for Senate necessarily fail; and the executive orders satisfy the U.S.

Supreme Court’s test in Jacobson v. Commonwealth of Mass., 197 U.S. 11 (1905)

(“Jacobson”).

       The Fourteenth Amendment recognizes a right to travel from one State to another.

See Saenz v. Roe, 526 U.S. 489, 498 (1999) (citing United States v. Guest, 383 U.S. 745,

757 (1966)).

               It protects the right of a citizen of one State to enter and to
               leave another State, the right to be treated as a welcome
               visitor rather than an unfriendly alien when temporarily
               present in the second State, and, for those travelers who elect
               to become permanent residents, the right to be treated like
               other citizens of the State.

Id. at 500. Plaintiffs do not rely on the ability to travel into and out of Minnesota. And in

any event, the Governor’s executive orders specifically allow for interstate travel.

(Kramer Decl. ¶ 13, Ex. 10 at 4 (“Individuals may also travel into and out of

Minnesota.”); id. ¶ 18, Ex. 15 at 4 (discouraging, but not prohibiting, unnecessary



2
      Plaintiffs acknowledge that they “do not rely on Plaintiffs’ ability to travel into
and out of Minnesota.” (Doc. No. 19 at 6.)



                                               7
         CASE 0:20-cv-01212-DWF-HB Doc. 24 Filed 09/30/20 Page 8 of 12




travel).)3 Therefore, Plaintiffs’ right to travel claim is based on alleged limitations on the

right to intrastate travel.

       The right to intrastate travel, however, has not been defined or recognized by the

Supreme Court, and the Eighth Circuit Court of Appeals has declined to recognize such a

right. See Doe v. Miller, 405 F.3d 700, 713 (8th Cir. 2005) (“We find it unnecessary in

this case to decide whether there is a fundamental right to intrastate travel under the

Constitution, because assuming such a right is recognized, it would not require strict

scrutiny [of the statute at issue].”)4 Because Plaintiffs assert a claim based on an

unrecognized right to intrastate travel and do not otherwise identify any of the recognized

components of the right to travel, the Court finds that Plaintiffs have failed to allege a

claim for a violation of the right to travel based on the Governor’s executive orders.

       In addition, even if Plaintiffs had sufficiently alleged that the Governor’s

executive orders implicate Plaintiffs’ constitutionally protected right to travel, the Court

would evaluate the alleged intrusion under Jacobson. In Jacobson, the Supreme Court

held that, when faced with a public health crisis, a state may implement measures that

infringe on constitutional rights. 197 U.S. at 26 (“But the liberty secured by the

3
        In addition, Defendant points out that Lewis traveled to Wisconsin shortly after
filing the present lawsuit and traveled numerous times before filing the lawsuit.
4
        Moreover, in Miller, the Eighth Circuit acknowledged that the statute at issue
might “deter some out-of-state residents from traveling to Iowa,” but declined to “extend
the [right to travel] doctrine beyond the Supreme Court’s pronouncements in the area.”
Miller, 405 F.3d at 712. To the extent that Plaintiffs assert that out-of-state residents
might be deterred by the size limitations of gatherings, such an allegation is similarly
beyond the scope of the right as recognized by the Supreme Court.



                                              8
        CASE 0:20-cv-01212-DWF-HB Doc. 24 Filed 09/30/20 Page 9 of 12




Constitution of the United States to every person within its jurisdiction does not import

an absolute right in each person to be, at all times and in all circumstances, wholly freed

from restraint. There are manifold restraints to which every person is necessarily subject

for the common good.”). In In re Rutledge, the Eighth Circuit Court of Appeals

explained:

              [W]hen faced with a society-threatening epidemic, a state
              may implement emergency measures that curtail
              constitutional rights so long as the measures have at least
              some “real or substantial relation” to the public health crisis
              and are not “beyond all question, a plan, palpable invasion of
              rights secured by the fundamental law.” Courts may ask
              whether the state’s emergency measures lack basic exceptions
              for “extreme cases,” and whether the measures are pretextual
              – that is, arbitrary or oppressive. At the same time, however,
              courts may not second-guess the wisdom or efficacy of the
              measures.

In re Rutledge,—F.3d—, Civ No. 20-732, 2020 WL 1933122, at *5 (8th Cir. April 22,

2020) (discussing Jacobson and subsequent cases). “Jacobson instructs that all

constitutional rights may be reasonably restricted to combat a public health emergency.”

In re Abbott, 954 F.3d 772, 786 (5th Cir. 2020) (emphasis in original).5



5
       The Court acknowledges that some courts have refused to apply Jacobson’s more
deferential standard. See, e.g., Cnty. of Butler v. Wolf,—F.3d—, Civ. No. 20-677, 2020
WL 5510690, at *9-10 (W.D. Penn. Sept. 14, 2020) (expressing the court’s belief that the
deferential Jacobson standard is not appropriate and applying “normal levels of
constitutional scrutiny”). However, it is also worth noting that the majority of courts
across the country have relied on Jacobson’s framework to analyze emergency public
health measures enacted to combat the spread of COVID-19. See, e.g., Page v. Cuomo,
Civ. No. 20-732, 2020 WL 4589329, at *8 (N.D.N.Y. Aug. 11, 2020) (citing cases and
holding that Jacobson “remains alive and well – including during the present pandemic”),
appeal filed (2d Cir. August 13, 2020). This includes the Eighth Circuit. Id. (citing


                                             9
        CASE 0:20-cv-01212-DWF-HB Doc. 24 Filed 09/30/20 Page 10 of 12




       Here, through Governor Walz’s executive orders, Minnesota temporarily required

people to stay at home and discouraged unnecessary travel. In addition, Minnesota has

limited the number of people who can gather in one place, both indoors and outdoors.

The restrictions were put in place to slow the spread of COVID-19, a highly infectious

disease that spreads easily by person-to-person transmission. The restrictions are clearly

related to public health as there are serious health risks associated with COVID-19, a lack

of available vaccine or treatment, and a need to reduce the likelihood of overburdening

Minnesota’s medical resources. Considered under the deferential standard of Jacobson,

Plaintiffs’ claims fail. The Court holds that Plaintiffs have not sufficiently alleged that

the limitations on the size of gatherings in an effort to slow the person-to-person spread

of COVID-19 are “beyond all question” a “plain, palpable invasion” of rights. See, e.g.,

Givens v. Newsom, Civ. No. 20-852, 2020 WL 2307224, at *4 (E.D. Cal. May 8, 2020)

(citing Jacobson, 197 U.S. at 30), appeal filed (9th Cir. May 29, 2020) (holding that

Plaintiffs are not likely to succeed on a challenge to a stay-at-home order as an

impermissible exercise of emergency police powers); Best Supplement Guide, LLC v.

Newsom, Civ. No. 20-965, 2020 WL 2615022, at *5 (E.D Cal. May 22, 2020) (holding

that Plaintiffs are unlikely to succeed on a right to travel claim); McGhee v. City of

Flagstaff, Civ. No. 20-8081, 2020 WL 2308479, at *4 (D. Ariz. May 8, 2020). Indeed,




Rutledge, 956 F.3d at 1028) (“[T]he district court’s failure to apply the Jacobson
framework produced a patently erroneous result.”).



                                             10
        CASE 0:20-cv-01212-DWF-HB Doc. 24 Filed 09/30/20 Page 11 of 12




the challenged limitations on gatherings bear a real and substantial relationship to the

public health crisis created by COVID-19. Accordingly, Counts I and II are dismissed.

       Plaintiffs also claim that Governor Walz’s executive orders violate the Equal

Protection Clause of the Fourteenth Amendment because Jason Lewis for Senate (and the

candidate it supports – Jason Lewis) is treated differently from other businesses that are

designated as critical or specifically exempted from the general limitations on social

gatherings.

       The Equal Protection Clause, which commands that no State shall deny any person

within its jurisdiction equal protection of the laws, does not create substantive rights. See

Vacco v. Quill, 521 U.S. 793, 799 (1997). Under Jacobson, during a public health crisis,

the Court analyzes whether “rights secured by the fundamental law” are violated. See In

re Rutledge, 2020 WL 1933122, at *5. Because the Equal Protection Clause does not

bestow a fundamental right, Governor Walz’s executive orders will pass scrutiny unless

they are pretextual. Id. Here, there is no allegation of pretext and no evidence that the

size restrictions on gatherings in Governor Walz’s executive orders discriminate on the

basis of a suspect classification. Plaintiffs appear to argue that Jason Lewis for Senate, as

a political campaign committee, should be accorded the same exceptions as those made

for “weddings, funerals, and services.” The executive orders, however, treat all political

candidates and their campaigns the same, and Plaintiffs make no showing that they are

similarly situated to the places of worship, funeral homes and other venues that offer

gathering space for weddings, funerals, or planned services. Moreover, Minnesota’s

decision to limit the size of gatherings, and the exception made for “weddings, funerals,


                                             11
        CASE 0:20-cv-01212-DWF-HB Doc. 24 Filed 09/30/20 Page 12 of 12




and services,” in the face of the COVID-19 pandemic is rational. For these reasons, the

allegations supporting Plaintiffs’ equal protection claim are insufficient. See, e.g.,

Friends of Danny DeVito v. Wolf, 68 MM 2020, 2020 WL 1847100, at *22-23 (Pa.

Apr. 13, 2020) (rejecting equal-protection argument); Best Supplement Guide, LLC v.

Newsom, 2020 WL 2615022, at *6 (rejecting equal protection claim); Six v. Newsom,

Civ. No. 20-877, 2020 WL 2896543, at *7 (C.D. Cal. May 22, 2020) (“And the deference

accorded the State’s classification under Jacobson means this [equal protection] claim is

not likely to succeed on the merits, nor does it raise a serious question going to the

merits.”). Accordingly, Plaintiffs equal protection claim (Count Three) is properly

dismissed.6

                                          ORDER

       Based on the files, records, and proceedings herein, and for the reasons stated

above, IT IS ORDERED that Defendant’s Motion to Dismiss (Doc. No. [12]) is

GRANTED and Plaintiffs’ claims are DISMISSED WITH PREJUDICE.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: September 30, 2020                  s/Donovan W. Frank
                                           DONOVAN W. FRANK
                                           United States District Judge




6
       Defendant put forth additional arguments supporting dismissal. Because the case
is properly dismissed for the reasons above, the Court need not, and declines to, rule on
Defendant’s arguments regarding mootness, standing, and immunity.


                                             12
